Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-18, as amended 25 FEB. 2021, are pending and have been considered as follows:

Claim Rejections - 35 USC § 102
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1, 4, 6-7, 9, and 16-18 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticpated by JP H074620 U (hereinafter '620)(see translation attached retrieved via espacenet.com; Examiner has submitted a complete copy of JP H074620 U to the USPTO translation branch).
As per claim 1, '620 teaches a sealing system for a metal deck (deck plate 1, FIG. 1), the metal deck comprising
at least one valley region (groove 2, FIG. 1) and at least one peak region (upper horizontal region proximate reference arrow 1, FIG. 1) that corresponds to a flute (see upper, angled, and lower portion of plate 1, FIG. 1; this is recognized as a flute) the sealing system comprising: 
at least one pre-formed sealing element (base material 7, FIG. 1) configured to conform to a geometry of the  flute (see FIG. 1), 

one or more integrated features (angled face, horizontal face, and "v-shaped" face, FIG. 1) that conform to one or more corresponding geometrical features on an inner surface of the peak region of the flute of the metal deck, and 
wherein the at least one pre-formed sealing element is configured to seal the flute against a potential environmental source (see FIG. 1; this is considered "sealed").  

As per claim 4, '620 teaches the limitation according to claim 1, wherein the at least one pre-formed sealing element has a trapezoidal shape that is configured to conform to a trapezoid shape of the flute of the metal deck (see "trapezoidal" and "configured", FIG. 1).  

As per claim 6, '620 teaches the limitation according to claim 1, wherein the one or more corresponding geometrical features comprise a ridge (see raised area of 7, FIG. 1), a valley, a depression, a protrusion, a groove, an embossment, a cavity, a contour, or a combination thereof.  

As per claim 7, '620 teaches the limitation according to claim 6, wherein the one or more integrated features are configured to conform to respective ones of the ridge, the valley, the depression, the protrusion, the groove, the embossment, the cavity, the contour, or the combination thereof (see raised area of 7, FIG. 1; this is recognized as "configured to conform" as broadly claimed).  

As per claim 9, '620 teaches the limitation according to claim 1, wherein the environmental source comprises: a heat source (see "sealed with a fire-resistant base material" [0016]), an acoustic source, a smoke source, a water source, an air source, or a combination thereof.  

As per claim 16, '620 teaches the limitation according to claim 1, wherein the at least one pre-formed sealing element has a height that corresponds to a depth of the flute, so that the at least one pre-formed sealing element fully fills and completely seals the flute (see "fully fills and completely seals", FIG. 1).  

As per claim 17, '620 teaches an apparatus (see FIG. 1), comprising: 
a seal (base material 7, FIG. 1) having a first shape that conforms to a second shape of a flute of a metal deck (see FIG. 1), 
wherein the seal comprises a surface (top of 7, FIG. 1) comprising a first feature that is complementary to a second feature disposed along an inner surface of a peak region corresponding to the flute (see "complementary", FIG. 1), 
the seal having a size that completely fills the flute in an installed state within the flute (see "completely fills" and "state within", FIG. 1), 
the first feature coupled to the second feature in the installed state (see "coupled", FIG. 1). 

As per claim 18, '620 teaches the limitation according to claim 17, wherein: 

the first feature includes a depression and the second feature includes a protrusion.   

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 2-3, 5, 8, 10, 12-15 
rejected under 35 U.S.C. 103 as being unpatentable over '620 in view of Pavlansky et al. US 10669720 B1.
As per claim 2-3, '620 teaches the limitation according to claim 1 but fails to explicitly disclose:
the at least one pre-formed sealing element further comprises: an adhesion area configured to attach the at least one pre-formed sealing element to the metal deck; and
a sealing strip, a coating feature, a film layer, or a combination thereof, configured to seal the at least one pre-formed sealing element against the metal deck.  
Pavlansky teaches such an adhesive for a pre-formed sealing element which mates with corrugated surface, specifically:
the at least one pre-formed sealing element further comprises: an adhesion area (area of adhesive 24, FIG. 4) configured to attach the at least one pre-formed sealing element to the metal deck; and
a sealing strip (ledge 52, FIG. 6D; this is capable of performing the function of "sealing" as broadly claimed), a coating feature, a film layer, or a combination thereof, configured to seal the at least one pre-formed sealing element against the metal deck.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '620 by including the area of adhesive as taught by Pavlansky in order to secure the element in place because doing so would allow the element to be held in place before final installation and to seal against a receiving surface.


As per claim 5 and 8, '620 teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the at least one pre-formed sealing element further comprises: an extension that is configured to seal the valley region; and
a plurality of pre-formed sealing elements including the at least one pre-formed sealing element, the plurality of pre-formed sealing elements coupled together in series on a strip, wherein the strip is configured to conform to the geometries of a plurality of corresponding flutes of the metal deck. 
Pavlansky teaches such an extension, specifically:
wherein the at least one pre-formed sealing element further comprises: an extension (breaks 38, FIG. 6D) that is configured to seal the valley region; and
a plurality of pre-formed sealing elements including the at least one pre-formed sealing element, the plurality of pre-formed sealing elements (see 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '620 by including the breaks taught by Pavlansky in order to enable multiple raised portions to enable such a "multi-raised portion" device to fill adjacent flutes and thereby provide increased protection to the deck.

As per claim 10, '620 teaches a method, comprising: 
a pre-formed sealing element (base material 7, FIG. 1)
wherein the pre-formed sealing element comprises one or more integrated features (angled face, horizontal face, and "v-shaped" face, FIG. 1); and 
inserting the pre-formed sealing element into a flute of a metal deck (see FIG. 1), 
wherein the flute of the metal deck corresponds to a peak region (upper horizontal region proximate reference arrow 1, FIG. 1) adjacent to a valley region (lower horizontal region proximate beam 3, FIG. 1), 
the peak region comprising an inner surface (see inner surface proximate upper horizontal region proximate reference arrow 1, FIG. 1) 
having one or more geometrical features that are complementary to the one or more integrated features of the pre-formed sealing element (see "complementary" as evidenced by close relationship between 7 and 2), 

positioning the one or more integrated features of the pre-formed sealing element in correspondence with the one or more geometrical features of the flute of the metal deck (see FIG. 1); and 
affixing the pre-formed sealing element to the inner surface of the peak region of the metal deck to seal the metal deck from a potential environmental source (see "seal" FIG. 1 evidenced by close relationship between 7 and 2).  
However, '620 fails to explicitly disclose:
activating an adhesion component,
Pavlansky teaches such an activated adhesion component, specifically:
activating an adhesion component (adhesive 24, FIG. 4)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '620 by including the adhesive as taught by Pavlansky in order to secure the element in place because doing so would allow the element to be held in place before final installation and to seal against a receiving surface.

As per claim 12, '620 in view of Pavlansky teaches the limitation according to claim 10, and '620 further discloses inserting a strip of one or more pre-formed sealing elements into one or more flutes of the metal deck (see "one" and "one or more", FIG. 1).  

As per claim 13, '620 in view of Pavlansky teaches the limitation according to claim 10, and '620 further discloses the one or more geometrical features of the flute comprises: a ridge (see raised area of 7, FIG. 1), a valley, a depression, a 

As per claim 14, '620 in view of Pavlansky teaches the limitation according to claim 13, and '620 further discloses wherein the one or more integrated features of the pre-formed sealing element conform (see "conform" as evidenced by close relationship between 7 and 2, FIG. 1) to the ridge, the valley, the depression, the protrusion, the groove, the embossment, the cavity, the contour, or the combination thereof, of the one or more geometrical features.  

As per claim 15, '620 in view of Pavlansky teaches the limitation according to claim 10, and '620 further discloses the pre-formed sealing element has a trapezoidal shape that is configured to conform (see "configured to conform" as evidenced by close relationship between 7 and 2, FIG. 1) to a trapezoid shape of the flute of the metal deck.  

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over '620 in view of Pavlansky as applied to claim 10 above, and further in view of Stahl, Jr. US 8955275 B2 (Stahl).
As per claim 11, '620 in view of Pavlansky teaches the limitation according to claim 10 but fails to explicitly disclose:
positioning a ceiling runner underneath the metal deck, and attaching one or more gypsum boards to the ceiling runner, wherein the ceiling runner is pre-attached to a pre-formed sealing strip.  

positioning a ceiling runner (cover 70, FIG. 1) underneath the metal deck, and attaching one or more gypsum boards (first gypsum board construction 24, FIG. 1) to the ceiling runner, wherein the ceiling runner is pre-attached to a pre-formed sealing strip (FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of '620 in view of Pavlansky by including the cover and board as taught by Stahl in order to provide a more comprehensive fire stop system.

Response to Arguments
Applicant’s arguments with respect to claim 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635